       Case 20-04008-elm Doc 81 Filed 04/09/20         Entered 04/09/20 14:19:42      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed April 9, 2020
                                           United States Bankruptcy Judge
______________________________________________________________________


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

     In re:                             §
                                        § Case No. 20-40349-ELM
     EVENTIDE CREDIT ACQUISITIONS, LLC, §
                                        § Chapter 11
           Debtor.                      §
                                        §
     EVENTIDE CREDIT ACQUISITIONS, LLC, §
                                        §
           Plaintiff,                   §
     v.                                 § Adversary No. 20-04008
                                        §
     BIG PICTURE LOANS, LLC, et al.,    §
                                        §
           Defendants.                  §

                           ORDER GRANTING TRIBAL DEFENDANTS’
                             MOTION FOR DISMISSAL OF CLAIMS

              CAME ON FOR HEARING on April 1, 2020, the Specially-Appearing Tribal Defendants’

     Motion to Dismiss for Lack of Subject Matter Jurisdiction [Docket No. 17] (the “Motion”) filed

     by Defendants Big Picture Loans, LLC and Ascension Technologies, LLC (collectively, the

     “Tribal Defendants”). Based upon the Court’s findings and conclusions stated on the record at




                                                                                               Page 1
    Case 20-04008-elm Doc 81 Filed 04/09/20               Entered 04/09/20 14:19:42   Page 2 of 2



the continued April 6, 2020 hearing,1 which are incorporated herein by reference, the Motion will

be granted. Accordingly, it is hereby:

           ORDERED that the Motion be and is hereby GRANTED; it is further

           ORDERED that all claims and causes of action asserted by Plaintiff Eventide Credit

Acquisitions, LLC against either or both of the Tribal Defendants herein be and are hereby

DISMISSED WITHOUT PREJUDICE for want of jurisdiction based upon tribal sovereign

immunity; and it is hereby further

           ORDERED that, as a result of the foregoing, the Tribal Defendants be and are hereby

dismissed as parties to this adversary proceeding.

                                         # # # END OF ORDER # # #




1
    See Docket No. 80 (transcript of 4/6/2020 hearing).


                                                                                             Page 2
